Citation Nr: 1543593	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to September 13, 2014, and in excess of 20 percent thereafter for degenerative disc disease of the thoracolumbar spine.  

2.  Entitlement to a disability rating in excess of 10 percent for a right knee strain.  

3.  Entitlement to a compensable rating for hypertension.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1978 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  Since that time, jurisdiction of this appeal has been transferred to the RO in Albuquerque, New Mexico.  

The Veteran had previously requested a personal hearing before a Veterans Law Judge; that request was withdrawn, however, in June 2012, prior to any such hearing being held.  

These issues were previously before the Board in May 2015, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also previously before the Board in May 2015 was the issue of service connection for a left knee disability.  In a July 2015 rating decision, the Veteran was granted service connection for tendonitis of the left knee.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  In an August 2015 written statement, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issue of an increased rating for degenerative disc disease of the thoracolumbar spine is requested.  

2.  For the entire period of the appeal, the Veteran's strain of the right knee has been manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

3.  For the entire period of rating, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 110, systolic pressure predominantly less than 200, and the need for medication use for control.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of an increased rating for degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  A disability rating in excess of 10 percent for a strain of the right knee is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2015).  

3.  The criteria for a disability rating of 10 percent and no higher for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of February 2008, October 2008, October 2009, and April 2013 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in September 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Withdrawal of issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in an August 2015 written statement, the Veteran withdrew the issue of entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, stating he was satisfied with his current rating for that disability.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it will be dismissed.  

III.  Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

a. Right knee

The Veteran seeks an initial rating in excess of 10 percent for a right knee strain.  He contends this disability is more severe than has been rated by VA.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  

The Veteran's disability of the right knee may also be rated under Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability.  This code provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

Upon receipt of the Veteran's claim, he was afforded a VA examination in March 2008.  He reported a recent history of knee pain made worse by running.  On physical examination of the knee, it was normal in appearance, and no crepitus was noted with movement.  Extension was to 0 degrees and flexion was to 135 degrees.  Repetitive motion did not result in any additional limitation of motion, pain, fatigue, lack of endurance, or abnormal motion.  The right knee was normal on anterior drawer's test, but slight laxity was noted on torsion testing.  The final impression was of a chronic right knee strain.  

A June 2008 MRI study of the right knee was negative for any meniscal or other ligament tears; however, degenerative changes and mild chondromalacia patella were confirmed.  

The Veteran was next afforded a VA examination in July 2012.  He continued to report chronic right knee pain, especially with use.  The Veteran denied any swelling, locking, or giving way of the right knee.  Range of motion testing indicated flexion to 130 degrees and extension to 0 degrees.  No additional limitation of motion resulted with repetitive motion, nor did repetitive motion result in any instability, pain, pain on use, incoordination, fatigability, or weakness.  Muscle strength was 5/5 at the right knee, and the knee was within normal limits for posterior and anterior stability testing.  No patellar subluxation or dislocation was present.  The Veteran denied any history of surgery of the right knee.  An X-ray of the right knee confirmed very mild and stable osteoarthritic changes.  

Most recently, the Veteran was afforded a VA orthopedic examination in September 2014.  He reported a worsening of the pain of his right knee, and stated he used a knee brace on a daily basis.  Range of motion testing indicated flexion to 105 degrees, with pain reported at 105 degrees, and extension to 0 degrees.  No objective evidence of painful motion with extension was observed.  With repetitive motion, flexion of the right knee was to 100 degrees, and extension remained to 0 degrees.  No additional limitation of motion or other functional impairment was noted to result due to pain, weakness, fatigability, or incoordination.  Muscle strength was 5/5 for both flexion and extension, and anterior, posterior, and lateral stability tests were all normal.  No evidence of patellar subluxation or dislocation was noted.  He denied any surgical history involving the right knee.  The examiner stated the Veteran would be unable to do any work involving running, prolonged walking or standing, or any lifting, but sedentary work was not prohibited.  

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against an initial evaluation in excess of 10 percent for the service-connected right knee strain.  Examining the evidence in light of the above rating criteria illustrates that an increased evaluation based upon limitation of flexion or extension of the knee is not warranted.  The present 10 percent rating for the right knee is assigned based on x-ray evidence of degeneration.  

The pertinent evidence concerning the severity of the right knee shows that this disability is not manifested by flexion limited to 30 degrees, as would warrant a higher 20 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, each knee had flexion greater than 60 degrees, according to the various VA examination reports, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of the knee.  

The Board has also considered whether a separate disability rating is warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, the knee has not demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on multiple VA examinations exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA outpatient treatment records reflect extension limited to 10 degrees or greater, and the knee has not exhibited limitation of extension to a compensable degree due to pain.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss to a compensable degree from repetition.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the Veteran has not complained of his knee locking and occasionally giving way during the appeal period.  Moreover, his knee has consistently been described as stable, without evidence of subluxation or dislocation, and MRI studies of the knee have been negative for ligament tears of the knee.  Thus, a separate compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of the knee joint is not warranted at this time, as the preponderance of the evidence is against a finding of slight instability.  

The Board also considered whether separate or increased evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeal period, and as such, staged ratings are not appropriate.  Entitlement to an extraschedular rating will be considered below.  

In conclusion, the preponderance of the evidence is against the award of an initial evaluation in excess of 10 percent each for the Veteran's strain of the right knee.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

b. Hypertension

The Veteran seeks an increased rating for hypertension.  He has been granted a noncompensable initial rating for the service-connected hypertension, and he asserts a higher disability rating is warranted.  

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and grants a 60 percent evaluation for diastolic pressure predominantly 130 or more; a, 40 percent evaluation for diastolic pressure predominantly 120 or more; a 20 percent evaluation for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; and a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.  

As an initial matter, the Board notes that according to government treatment records, the Veteran takes felodipine to control his hypertension.  Treatment records indicate both a longstanding diagnosis of hypertension and the use of medication to control the same.  As the Veteran's hypertension requires medication for control, the evidence is sufficient to award a 10 percent rating for this disability.  

The Board also finds, however, that the preponderance of the evidence is against the next higher disability rating of 20 percent, as the Veteran has not displayed diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, as would warrant such a rating.  

Treatment records have been obtained from Luke Air Force Base, where the Veteran has received treatment as a service retiree.  Additional VA treatment records and examination reports have also been obtained and reviewed.  These records do not, however, indicate diastolic readings at or above 110 or more, or systolic readings at or above 200.  Upon receipt of the Veteran's claim, he was afforded a March 2008 VA examination.  At that time, he had blood pressure readings of 118/78, 124/78, and 122/78.  More recently, on VA examination in September 2014, he had blood pressure readings of 160/92, 151/91, and 148/94.  Outpatient treatment records reflect similar readings.  

Thus, based on the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for hypertension.  As the Veteran has displayed a similar level of impairment during the pendency of this appeal, a staged rating is not warranted at the present time.  Extraschedular consideration will be discussed below.

In summation of the Board's findings, for the entire period of the claim, the criteria for any higher rating than those for the 10 percent rating awarded herein are not more nearly approximated for the entire period of rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

c. Extraschedular consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The symptomatology and impairment caused by the Veteran's hypertension and right knee disability are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as high blood pressure readings and pain and limitation of motion of the right knee, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities do not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

The claim of an increased rating for degenerative disc disease of the thoracolumbar spine is dismissed.  

A disability rating in excess of 10 percent for a right knee strain is denied.  

A disability rating of 10 percent for hypertension is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


